OPINION OF THE COURT
ROBERTS, Justice.
Appellant George Garrettson brought an action in trespass against appellee Pennsylvania Liquor Control Board and others for the unauthorized printing of his picture on the back cover of “State Store Price List No. 118.” The Com*418monwealth Court dismissed the complaint against appellee on the ground that appellee, as an agency of the Commonwealth, was protected against suit by the sovereign immunity of the Commonwealth.
We have this day abrogated the doctrine of sovereign immunity. Mayle v. Pennsylvania Department of Highways, 479 Pa. 384, 388 A.2d 709 (1978). We therefore reverse the order of the Commonwealth Court and remand for further proceedings.
Order reversed and case remanded.*
O’BRIEN, J., filed a dissenting opinion in which EAGEN, C. J., and POMEROY, J., join.
POMEROY, J., filed a dissenting opinion in which EAG-EN, C. J., and O’BRIEN, J., join.

 We hear this appeal pursuant to the Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P.L. 673, art. II, § 203, 17 P.S. § 211.203 (Supp.1978).